DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment
Applicant’s Amendment to the claims dated 07 February 2022 is acknowledged.

Election/Restrictions
Applicant's election with traverse of restriction group I, claims 1-7 and 10-11 in the reply filed on 07 February 2022 is acknowledged.  The traversal is on the grounds that unity of invention is present since the compound cited in the restriction requirement is outside the scope of the claims as presently amended.  The Examiner agrees that the cited compound is excluded. However, restriction remains proper since a prior art compound falls into the scope of the amended claims.  See the below prior art rejection.
Claims 8-9, 12 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Scope of Search
Applicant’s election of the compound of example 46 as a species of formula (I) is acknowledged.  
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species.

Claim 6 does not read on the elected embodiment - contrary to Applicant’s assertion.  The subject matter of claim 6 relates only to compounds of formula I wherein X1 is -C(O)NH- or -NHC(O)-.  
Note that the present amendment to independent claim 1 removes this subject matter from scope.  The Examiner suggests that Applicant consider cancelling claim 6 to expedite prosecution.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

The requirement is still deemed proper and is therefore made FINAL.

Notes Regarding Withdrawn Claims
The withdrawn claims will be considered for rejoinder if and when the elected claims are found to be allowable.  Potential issues with the withdrawn claims are noted: Claim 8 is a method but recites no active method steps.  Claims 12 and 16 each recite “and/or prevention” with respect to cancer – a potential 112a enablement issue.  Claims 12 and 16 each recite the phrase “various diseases, including cancer and infectious diseases” which creates confusion as to scope.  Claims 12 and 16 each twice recite the relative term “clinically relevant”.

Delete claim 9 and incorporate the claim 9 limitations into claim 8.
Amend claims 12 and 16 by deleting the phrases “and/or prevention”, “various diseases, including” and “clinically relevant”.

Non-Final Rejection

Priority
This application was filed September 11, 2020 and is the U.S. National Stage Application under 35 U.S.C. § 371 of International Application PCT/IN2019/050203, filed March 13, 2019, which claims priority to Indian Patent Application IN 201841009252, filed March 13, 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examined claims 1-5 and 10-11 are supported in the earlier filed priority document.  The subject matter of claim 7 is not fully supported by the earlier filed priority document: the extended list of claim 7 species is not described therein.

Information Disclosure Statements
The IDS’s dated 11 September 2020, 12 August 2021 and 08 March 2022 have each been received, entered and considered, signed copies are included herein.

PTO-892 Form
US 20210179580 is a patent application publication with Applicant and/or inventor in common with the present application and which discloses related subject matter.
Status of the claims
Claims 1, 7 and 10-11 are pending and rejected.
Claims 2-5 are objected to.
Claims 6, 8-9, 12 and 16 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 13-15 were cancelled by the Applicant.

Claim Interpretation
Independent claim 1 requires a compound according to formula (I)

    PNG
    media_image1.png
    150
    230
    media_image1.png
    Greyscale

Several key limitations of this Markush generic claim are noted as follows:
The R4 group is selected from hydrogen, alkyl, substituted alkyl, -C(O)ORa1, C(O)NRb1Rc1, C5-6 aryl, or C1-6 heteroaryl.  Compounds wherein R4 is an oxo group =O or an amine or any other nitrogen-linked moiety -N(group)(group) are outside the scope.
When the “A” ring is a heterocyclic moiety it must be a 6-10 membered monocyclic ring.  “A” ring 5-membered heterocyclic moieties or “A” ring bicyclic heterocycles are outside scope.  
Similarly a “B” ring heterocyclic moiety must be monocylic.
While the “A” ring can be either “substituted or unsubstituted” and the identity of the substituent group(s) is open, the “B” ring cannot be substituted with groups other than those in scope as R7 or R8.

Claim Objections
Claims 2-5 are objected to as depending from a rejected base claim.  The claims each depend from rejected claim 1.
The closest prior art to the subject matter of these claims is represented by the US20160194307 reference.  See example 109 on page 51:

    PNG
    media_image2.png
    299
    1076
    media_image2.png
    Greyscale

As noted above compounds such as this, wherein R4 is a nitrogen-linked moiety, are outside the scope. See the generic reference teachings at page 2, paragraphs 18-22.  The “right-side” nitrogen linked moiety is a required feature of the generic teachings, see the reference “R4” moiety.  There is no particular reason why a skilled artisan would delete this required amine substituent since the reference teaches that it is required.  Further, removal of a required substituent would be expected to result in a compound without the functional activity taught as being present in the inventive compounds.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "compound 84 or compound 85" in the listing of species according to claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Compounds 84-85 are “(S)-1-((7-((3-(2,3-dihydrobenzo[b][1,4]dioxin-6-yl)-2-methylbenzyl)oxy)-5-methoxy-2,3-dihydro-1H-inden-4-yl)methyl)piperidine-2-carboxylic acid (84)” and “(2S,4R)-1-((7-((3-(2,3-dihydrobenzo[b][1,4]dioxin-6-yl)-2-methylbenzyl)oxy)-5-methoxy-2,3-dihydro-1H-inden-4-yl)methyl)-4-hydroxypyrrolidine-2-carboxylic acid (85)” and are shown below:

    PNG
    media_image3.png
    271
    752
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    568
    media_image4.png
    Greyscale

In each of these compounds the “B” ring of formula (I) of claim 1 must be either:
a phenyl ring wherein the R6 and R7 groups together form a heterocyclic ring, or
a bicyclic 10 membered heterocyclic ring.

In claim 1, there is no recited option wherein the R6 and R7 groups together form a ring.
In claim 1, the B ring cannot be a bicyclic heterocyclic ring, it must be monocyclic.
Therefore, compounds 84-85 are outside the scope of the genus of claim 1.  There is not a proper antecedent basis for the compounds in claim 1.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 lists 2 species which are outside the scope of independent claim 1 from which it depends, see above.  Therefore claim 7 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20160229816).
See compound 2320 in Table 6 on page 1040:

    PNG
    media_image5.png
    384
    680
    media_image5.png
    Greyscale

This is a compound of formula (I) per claim 1 wherein m is 2, X is CR3; R1, R2, R3, R4 and R6 are each hydrogen; X1 is -CH2O-; Ring A is unsubstituted phenyl; Ring B is 5-membered unsaturated heterocyclic ring with 3 N atoms and R7 is CN.
Regarding claims 10-11 a solution of the compound was provided at least in order to obtain the disclosed analytical data in Table 6.  The solution is a claimed composition under the broadest reasonable claim interpretation.  

Related Prior Art
The following references disclose compounds which read on independent claim 1 wherein the A ring is a substituted 6-membered heterocycle, Applicant should review:

STN REGISTRY record for RN 1349491-87-7 discloses:

    PNG
    media_image6.png
    488
    466
    media_image6.png
    Greyscale


WO 2001032178 discloses (+)-trans 3-(5,6,7,8-tetrahydro-1 -naphthoxymethyl)-1 -methyl-4-phenylpiperidine by name at page 6, lines 33-34:

    PNG
    media_image7.png
    443
    809
    media_image7.png
    Greyscale


US 20040158067 discloses compound 1096 in the third row of table 3 on page 387: “6-(2,6-diethylphenyl)-4- isopropoxy-2-methyl-3-[(5,6,7,8- tetrahydronaphthalen-1- yloxy)methyl]pyridine”:

    PNG
    media_image8.png
    625
    1034
    media_image8.png
    Greyscale

US 20050096336 discloses example 5 by name at paragraphs 290-292 on page 25, “3-{4-[2-Methyl-6-(4-trifluoromethyl-phenyl)-pyridin-3-ylmethoxy]-5,6,7,8-tetrahydro-naphthalen-1- yl}-propionic Acid”:

    PNG
    media_image9.png
    413
    1029
    media_image9.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625